DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17-36 are pending of which claims 18 and 25 are in independent form.
Claims 17-36 are rejected on the ground of nonstatutory double patenting.
Claims 17-36 are rejected under 35 U.S.C. 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10977242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17-25, 32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyle; Ruthie D. et al. (US 20090049131 A1) [Lyle] in view of Meixner; Britta et al. (US 20180097902 A1) [Meixner]. 

	Regarding claims 17 and 32, Lyle discloses, a computer-implemented method for managing designated content items, the method comprising: obtaining a set of messages from a collaboration platform, the set of messages including messages from multiple participants, each participant interfacing with the collaboration platform using a client application operating on a respective client device (See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); 
	receiving via the collaboration platform a first designation for a first message of the set of messages, the first designation associated with a first decision or a first action (See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [0014]-[0017], [0024]-[0027]);
in response to receiving the first designation, associating the first message with a first participant of the multiple participants and a first designation topic; receiving, via the collaboration platform, a second designation for a second message of the set of messages, the second designation associated with a second decision or a second action (The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task [Abstract]. Also see ¶ [0008]-[0010]); 
causing display of the retrieved first message along with a graphical element that corresponds to the first designation on a client device (Figs. 1A-C).
However Lyle does not explicitly facilitate in response to receiving the second designation: associating the second message with a second participant of the multiple participants and a second designation topic; in response to a search request comprising search parameters specifying at least one of the first participant or the first designation topic, retrieving the first message and the first designation. 
Meixner discloses, in response to receiving the second designation: associating the second message with a second participant of the multiple participants and a second designation topic; in response to a search request comprising search parameters specifying at least one of the first participant or the first designation topic, retrieving the first message and the first designation (Example implementations provide a chat management interface that group messages by context (e.g. by topic, by group), as well as assign tasks or reminders to people associated the particular message context. Example implementations further provide a system to convert such grouped messages into documents, which can be shared among chat participants ¶ [0021]. Group members may want to discuss a topic and initiate a discussion. Although related art applications may facilitate the initiation of a discussion in a chat view, messages relevant to one topic or discussion may get mixed up with messages from other discussions or chat topics over time. Creating a sub-thread allows the group to focus on one topic without having to reference or cite previous answers that might be mixed into other topics and discussions from this group ¶ [0043]-[0044]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Meixner’s system would have allowed Lyle to facilitate in response to receiving the second designation: associating the second message with a second participant of the multiple participants and a second designation topic; in response to a search request comprising search parameters specifying at least one of the first participant or the first designation topic, retrieving the first message and the first designation. The motivation to combine is apparent in the Lyle’s reference, because there is a need for improving communication platforms and devices, and more specifically, to chat message document generation and chat message management on devices.

Regarding claim 18, the combination Lyle and Meixner discloses, wherein: the first designation corresponds to the first action; and receiving the first designation further comprises receiving at least one of a due date for the first action or a participant assigned to the first action (Lyle: See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]).

Regarding claim 19, the combination Lyle and Meixner discloses, wherein: the first designation corresponds to the first action; and receiving the first designation further comprises receiving at least one of a due date for the first action or a participant assigned to the first action (Lyle: See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [Abstract], [0018], [0024]).

Regarding claim 20, the combination Lyle and Meixner discloses, wherein: the second designation comprises a decision designation; and in response to receiving the decision designation, the collaboration platform changes display of the second message to indicate the decision designation, the display of the second message being different from the display of the retrieved first message (Lyle: See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [Abstract], [0018], [0024]).

Regarding claim 21, the combination Lyle and Meixner discloses, wherein the first designation is received from the participant that posted the first message to the collaboration platform (Lyle: Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [Abstract], [0016]-[0018], [0020], [0022], [0024]).

Regarding claim 22, the combination Lyle and Meixner discloses, wherein the first designation is received from a participant that did not post the first message to the collaboration platform (Meixner: see ¶ [0035], [0045]).

Regarding claim 23, the combination Lyle and Meixner discloses, wherein the first designation topic is different from the second designation topic (Meixner: Group members may want to discuss a topic and initiate a discussion. Although related art applications may facilitate the initiation of a discussion in a chat view, messages relevant to one topic or discussion may get mixed up with messages from other discussions or chat topics over time. Creating a sub-thread allows the group to focus on one topic without having to reference or cite previous answers that might be mixed into other topics and discussions from this group ¶ [0043], [0044]).

Regarding claim 24, the combination Lyle and Meixner discloses, wherein the first designation topic is different from the second designation topic (Lyle: see ¶ [0008]-[0010], [Abstract], [0016]-[0018], [0020], [0022], [0024]).

Regarding claim 25, the combination Lyle and Meixner discloses, wherein the designated item management system record comprises the first message and the first designation (Lyle: see ¶ [0008]-[0010], [Abstract], [0016]-[0018], [0020], [0022], [0024]).

Regarding claim 35, the combination of Lyle and Meixner discloses, wherein the first and second designation types each comprise one of an action, a task, or a decision (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]).

Regarding claim 36, the combination Lyle and Meixner discloses, wherein causing the display of the retrieved digital content items on the client device comprises causing the display of the first and second portions of the digital content items (Lyle: See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [Abstract], [0018], [0024]).


Claims 26-29, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyle; Ruthie D. et al. (US 20090049131 A1) [Lyle] in view of Meixner; Britta et al. (US 20180097902 A1) [Meixner] in view of Curtis; Pavel et al. (US 20090006982 A1) [Curtis]. 

Regarding claim 26, the combination of Lyle and Meixner discloses, a computer-implemented method for managing designated content items generated [at an issue tracking system], the method comprising: obtaining a set of comments [at the issue tracking system], the set of comments including comments from multiple participants, [each participant interfacing with the issue tracking system] using a client application operating on a respective client device (Lyle: See Figs. 1 A-C. Embodiments of the present invention address deficiencies of the art in respect to task management in an instant messenger and provide a novel and non-obvious method, system and computer program product for task assignment and progress monitoring in an instant messaging session. In one embodiment of the invention, a method of task assignment and progress monitoring in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second collaborators, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session, the task specifying a third collaborator external to the instant messaging session, and providing subsequent notice to the first collaborator of collaborative interactions between the second and third collaborators in respect to the assigned task ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); 
receiving via the [issue tracking] system a first designation for a first comment of the set of comments, the first designation associated with an issue opened in the [issue tracking] system and comprising a decision or an action (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); 
in response to receiving the first designation, associating the first comment with a first participant of the multiple participants and a first designation topic (Meixner: Group members may want to discuss a topic and initiate a discussion. Although related art applications may facilitate the initiation of a discussion in a chat view, messages relevant to one topic or discussion may get mixed up with messages from other discussions or chat topics over time. Creating a sub-thread allows the group to focus on one topic without having to reference or cite previous answers that might be mixed into other topics and discussions from this group ¶ [0043], [0044]); 
receiving via the [issue tracking] system a second designation for a second comment of the set of comments, the second designation associated with the issue and comprising a decision or an action (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); 
in response to receiving the second designation, associating the second comment with a second participant of the multiple participants and a second designation topic (Meixner: Example implementations provide a chat management interface that group messages by context (e.g. by topic, by group), as well as assign tasks or reminders to people associated the particular message context. Example implementations further provide a system to convert such grouped messages into documents, which can be shared among chat participants ¶ [0021]. Group members may want to discuss a topic and initiate a discussion. Although related art applications may facilitate the initiation of a discussion in a chat view, messages relevant to one topic or discussion may get mixed up with messages from other discussions or chat topics over time. Creating a sub-thread allows the group to focus on one topic without having to reference or cite previous answers that might be mixed into other topics and discussions from this group ¶ [0043]-[0044]); 
in response to a search request comprising search parameters specifying at least the first participant or the first designation topic, retrieving at least a portion of the first comment (Meixner: Example implementations provide a chat management interface that group messages by context (e.g. by topic, by group), as well as assign tasks or reminders to people associated the particular message context. Example implementations further provide a system to convert such grouped messages into documents, which can be shared among chat participants ¶ [0021]. Group members may want to discuss a topic and initiate a discussion. Although related art applications may facilitate the initiation of a discussion in a chat view, messages relevant to one topic or discussion may get mixed up with messages from other discussions or chat topics over time. Creating a sub-thread allows the group to focus on one topic without having to reference or cite previous answers that might be mixed into other topics and discussions from this group ¶ [0043]-[0044]); and 
causing display of the retrieved the at least the portion of the first comment along with a graphical element that corresponds to the first designation on a client device (Lyle: Figs. 1A-C).
However Lyle does not explicitly facilitate at an issue tracking system; each participant interfacing with the issue tracking system. 
Curtis discloses, at an issue tracking system; each participant interfacing with the issue tracking system (Additionally or alternatively, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting ¶ [0047]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Curtis’ system would have allowed Lyle and Meixner to facilitate at an issue tracking system; each participant interfacing with the issue tracking system. The motivation to combine is apparent in the Lyle and Meixner’s reference, because there is a need for meetings to allow participants the opportunity to achieve common goals while mitigating an amount of wasted time, regardless if the attendees are sitting around a table or around the country.

Regarding claim 27, the combination of Lyle, Meixner and Curtis discloses, wherein: the first designation corresponds to the action (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); and 
receiving the first designation further comprises receiving at least one of a due date for the first action or a participant assigned to the first action (Curtis: Additionally or alternatively, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting ¶ [0047]).

Regarding claim 28, the combination of Lyle, Meixner and Curtis discloses, wherein: the first designation comprises an action designation (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); and 
in response to receiving the action designation, the issue tracking system changes the display of the first comment to indicate the action designation (Curtis: Additionally or alternatively, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting ¶ [0047]).

Regarding claim 29, the combination of Lyle, Meixner and Curtis discloses, wherein: the second designation comprises a decision designation (Lyle: tasks and task manager associated with the comments/messages ¶ [0008]-[0010], [0014]-[0017], [0019], [0020], [0024]-[0027]); and 
in response to receiving the decision designation, the [issue tracking] system changes display of the second comment to indicate the decision designation, the display of the second comment being different from the display of the retrieved at least the portion of the first comment (Lyle: Figs. 1A-C).
Curtis discloses, issue tracking system (Additionally or alternatively, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting ¶ [0047]). 

Regarding claim 31, the combination of Lyle, Meixner and Curtis discloses, further comprising: receiving an update to the first comment after generating a designated item management system record; and in response to receiving the update to the first comment, updating the designated item management system record to reflect the update to content of the first comment (Lyle: In one aspect of the embodiment, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session can include specifying a related collaborator for the task and associating the related collaborator with the task such that the specified related collaborator receives notice of the assigned task. In another aspect of the embodiment, assigning a task to the second collaborator on request of the first collaborator from within the instant messaging session can include selecting text in a chat transcript for the instant messaging session and incorporating the selected text into the assigned task. Finally, in yet another aspect of the embodiment, providing subsequent notice of state changes in the assigned task to the first collaborator, further can include providing subsequent notice of state changes in the assigned task to the specified related collaborator ¶ [0009]. Finally, in block 350, a task can be generated for the designated one of the collaborators according to the task text. The target collaborator further can be associated with the task as can the requesting one of the collaborators as listener collaborators for changes of state in the task ¶ [0026], [0027]).

Regarding claim 34, the combination of Lyle, Meixner and Curtis discloses, wherein: the second designated content type is assigned by a second user, different from the first user, in response to posting the second portion of the digital content item to the collaboration service; and the first designation type is different from the second designation type (Curtis:  In this manner, there might be people that should be brought together to complete a particular project or sub-portion of a project and system 500 can facilitate such collaboration, even if the people are not aware of each other or the contributions the others can add ¶ [0052]).


Claims 30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyle; Ruthie D. et al. (US 20090049131 A1) [Lyle] in view of Meixner; Britta et al. (US 20180097902 A1) [Meixner] in view of Curtis; Pavel et al. (US 20090006982 A1) [Curtis] in view of Cohen; Marc A. et al. (US 20170134316 A1) [Cohen]. 

Regarding claims 30 and 33, the combination of Lyle, Meixner and Curtis discloses, issue tracking system (Additionally or alternatively, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting ¶ [0047]). 
However neither one of Lyle, Meixner or Curtis explicitly facilitates wherein: the search request is received via a user interface of the [issue tracking system]; and retrieving the at least the portion of the first comment comprises retrieving a designated item management system record associated with the first designation.
Cohen discloses, wherein: the search request is received via a user interface of the [issue tracking system]; and retrieving the at least the portion of the first comment comprises retrieving a designated item management system record associated with the first designation (This allows messages (e.g., chat messages) to be “typed” making them organized, searchable, referenceable, context oriented and actionable thereby enhancing communications, saving time and increasing productivity of users ¶ [0016].  In some implementations, the interface portal 300 provides context relevant searching to display messages that match an inputted search criterion while simultaneously affording the search originator necessary message context. In one example, the participant taps on a control associated to a particular message in the message window 320 to bring up a palette of color tags ¶ [0040], [0044]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cohen’s system would have allowed Lyle, Meixner and Curtis to facilitate wherein: the search request is received via a user interface of the [issue tracking system]; and retrieving the at least the portion of the first comment comprises retrieving a designated item management system record associated with the first designation. The motivation to combine is apparent in the Lyle, Meixner and Curtis’ reference, because there is a need to improve real-time electronic communications for integrating actionable objects into an on-line chat communications platform.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/2/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154